Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant response dated 07/14/2021, Applicant amended Claim 14. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George-Leonard N. Ngengwe (Reg. No. 69,530) on July 20, 2021.

The application has been amended as follows: 
Please amend claim 14 as follows:

14. (Currently Amended) A form generation system for generating data capture forms, the system comprising 

generate one or more automation objects based on the first tier of form generation automation rules and form generation parameters; 
receive a request for a form; 
access a second tier of form generation automation rules, the form generation automation rules are defined based on automation object; 
generate the form using the one or more automation objects, wherein the one or more automation objects comprising an annotated schema, having instructions to generate a field or section of the form, wherein the one or more automation objects comprise a machine learning model that processes the annotated schema, having the field or section, to generate the relevance score associated with the field or section Reply to Office Action of: 04/10/2020, 
wherein the relevance score indicates a quantified relevance of the field or section to an identified user, the quantified relevance supports generating and displaying fields and sections as part of forms; and
communicate the form to cause display of the form.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art of record fail to teach or suggest the invention as recited in independent Claims 1, 8 and 14.
Due to at least their dependency upon Claims 1, 8 or 14; Claims 2 – 7, 9 – 13 and 15 – 20 are also allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2014/0180826 – discloses a data processing system for facilitating consumer identity resolution comprises: a first logic module adapted to receive at least two collections of consumer records from at least two different sources; a second logic module adapted to compute first trust scores for first data fields of the first collection and second trust scores for second data fields of the second collection; a third logic module 

US 2010/0114609 – discloses fully HIPAA and standards-compliant web-based reporting tool built by and for physicians to produce medical reports quickly and easily. The invention comes with numerous reporting applications and can work independently or be embedded into other applications. A user can change applications to fit their workflow by adding or removing form objects, adjusting the display layout, changing error checking or business logic or changing the structure of the final report all without traditional programming. A user could start from scratch to build out a new application. The present invention interfaces with existing systems, provides a structured workflow, contains many advanced features that allow the user to review results and make changes before creating a structured report. A comparison feature examines data from previous reports and automatically displays clinically important changes into the new report. Quality assurance assessments, billing and statistical reporting can also be performed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176